UNITED STATES COURT OF APPEALS

                                  For the Fifth Circuit




                                         No. 95-10216

                                      Summary Calendar


                                  JAMES HENRY HERRING,

                                                                     Plaintiff-Appellant,


                                             VERSUS


                                 KENNETH DOUGLAS, Judge

                                                                       Defendant-Appellee.




                Appeal from the United States District Court
                     For the Northern District of Texas
                                   (No. 3:95-CV-102-T)
                                       (May 22, 1995)
Before JONES, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

       Appellant James Henry Herring appeals the dismissal of his 28

U.S.C. § 1915(d) civil rights suit brought against Judge Kenneth

Douglas, a Texas Court Judge.                    Appellant's claims stem from the

actions of the state judge in conducting an extradition hearing.


   *
      Local Rule 47.5 provides:
"The publication of opinions that have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless expense on the public and burdens on the
legal profession."
Pursuant to that Rule, the Court has determined that this opinion should not be published.
We AFFIRM.

      Judicial officers are entitled to absolute immunity from

damages brought under 42 U.S.C. § 1983.                         Except in the clear

absence of      jurisdiction,        "[a]    judge       will   not     be   deprived    of

immunity      because    the    action     he     took    was   in    error,   was   done

maliciously,      or    was    in   excess       of   his   authority."        Stump     v.

Sparkman, 435 U.S. 349, 356-57 (1978).                   "[T]he scope of the judge's

jurisdiction must be construed broadly where the issue is the

immunity of the judge."             Id. at 356.

      A review of the Texas Code reveals that Judge Douglas did have

some subject-matter jurisdiction over the case.                         Tex. Code Crim.

Proc. Ann. art. 51.13 § 10 (West 1978) provides that Texas state

court judges are vested with the authority to conduct extradition

hearings.

      Herring's allegations against Judge Douglas are based upon

Judge Douglas's actions in conducting an extradition hearing, which

is   within    the     scope   of    his    jurisdiction,        thus    affording      him

absolute judicial immunity. Judge Douglas did not act in the clear

absence of all jurisdiction.                 See Stump, 435 U.S. at 356-57.

Herring's claim is based upon an indisputably meritless legal

theory and was thus properly dismissed with prejudice.                         Graves v.

Hampton, 1 F.3d 315, 319 (5th Cir. 1993).                    The district court did

not abuse its discretion by dismissing Herring's complaint pursuant

to § 1915(d).

      Accordingly, the judgment of the district court is AFFIRMED.




                                             2